--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

GRIZZLY GOLD CORP.
2012 STOCK OPTION PLAN
OF


___________________________


This Stock Option (this “Option”) is granted to the Optionee named above by
Grizzly Gold Corp. (the “Corporation”) pursuant to the Grizzly Gold Corp. 2012
Stock Option Plan (the “Plan”) as of this day of, 20__, the date this Option was
granted pursuant to the Plan.  This Option provides you an option to purchase
the number of shares of the Common Stock of the Corporation at the times and on
the terms set forth below.
 
1. Number of Shares and Vesting.  The total number of shares of Common Stock
subject to this Option is ___________________________ (_______) shares.  Subject
to the other terms of this Option, this Option shall be exercisable with respect
to each installment shown below on or after the date of vesting applicable to
such installment as follows:
 
Number of Shares
(Installment)
 
Date of Earliest
Exercise (Vesting)
 
 
 
 
 
 



Regardless of the foregoing schedule, this Option shall become 100% vested in
the event of a “Corporate Transaction,” as defined in the Plan.
 
2. Exercise Price.  The exercise price of this Option is  ($ ) per share, which
is not less than the fair market value of the Common Stock on the date of grant
of this Option.  The exercise price per share shall be paid upon exercise of all
or any part of each installment which has become exercisable by you.
 
3. Minimum Exercise.  The minimum number of shares with respect to which this
Option may be exercised at any one time is the lesser of  ( ) or the number of
shares as to which this Option is then exercisable.
 
4. Representations. Recognizing that the Corporation will be relying on the
information and on the representations and warranties set forth herein, you
hereby acknowledge, represent and warrant to, and agree with, the Corporation to
the representations and warranties set forth below, which shall be true and
correct as of the date hereof and upon each date that you exercise the option.
 
(a)                      I represent and warrant that I am acquiring and will
hold the option and the Shares received upon exercise of such option for
investment for my account only, and not with a view to, or for resale in
connection with, any "distribution" of the option and the Shares within the
meaning of the Securities Act.

 
1

--------------------------------------------------------------------------------

 

(b)                      I understand that the option and the Shares have not
been registered under the Securities Act or any state securities laws by reason
of a specific exemption therefrom and that the option and the Shares must be
held indefinitely, unless they are subsequently registered under the Securities
Act or I obtain an opinion of counsel (in form and substance satisfactory to the
Company and its counsel) that registration is not required.


(c)                      I acknowledge that the Corporation is under no
obligation to register the option or the Shares subject to the Option.


(d)                      I am aware of the adoption of Rule 144 by the
Securities and Exchange Commission under the Securities Act, which permits
limited public resales of securities acquired in a non-public offering, subject
to the satisfaction of certain conditions. These conditions include (without
limitation) that certain current public information about the issuer is
available, that the resale occurs only after the holding period required by Rule
144 has been satisfied, and if I am an "affiliate" of the Corporation, that the
sale occurs through an unsolicited "broker's transaction" and that the amount of
securities being sold during any three-month period does not exceed specified
limitations.


(e)                      I will not sell, transfer or otherwise dispose of the
option and the Shares subject thereto in violation of the Securities Act, the
Securities Exchange Act of 1934, or the rules promulgated thereunder, including
Rule 144 under the Securities Act or any blue sky or state securities laws or
regulations.


(f)                      I acknowledge that I have received and had access to
such information as I consider necessary or appropriate for deciding whether to
invest in the option, including without limitation, all filings made by the
Corporation with the SEC, and the Shares subject thereto and that I had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the issuance of the option and the Shares subject
thereto.


(g)                      I am aware that my investment in the Company is
speculative and subject to the risk of complete loss.


(h)                      I acknowledge that I am acquiring the option and the
Shares subject thereto to all the terms of the Plan, the Notice of Grant and
this Agreement.


5. Term. The term of this Option commences on the date hereof and, unless sooner
terminated as set forth below or in the Plan, terminates 5 years from the date
it was granted.  This Option may terminate prior to the expiration of its term
as set forth in the Plan.
 
6. Notice of Exercise. This Option may be exercised, to the extent specified
above, by delivering written notice of exercise together with the exercise price
to the Secretary of the Corporation, or to such other person as the Corporation
may designate, during regular business hours, together with such additional
documents as the Corporation may then require pursuant to the Plan.  The notice
must specify the number of shares to be purchased upon exercise and a date
within 15 days after receipt of the notice by the Corporation on which the
purchase is to be completed.  The exercise price must be paid in cash.
 

 
2

--------------------------------------------------------------------------------

 

7. Transferability. This Option is not transferable, except by will or by the
laws of descent and distribution, and shall be exercisable during your life only
by you.  However, you may designate a third party who, in the event of your
death, would be entitled to exercise this Option, by providing a written notice
in a form satisfactory to the Secretary of the Corporation.
 
8. State Securities Laws. Notwithstanding the other provisions of this Option,
the Corporation may, in its reasonable discretion, determine that the
registration or qualification of the shares of Common Stock covered by this
Option is necessary or desirable as a condition of or in connection with the
exercise of this Option.  If the Corporation makes such a determination, this
Option may not be exercised in whole or in part unless and until such
registration or qualification shall have been effected or obtained free of any
conditions not acceptable to the Corporation, in its reasonable discretion.  The
Corporation shall use good faith reasonable efforts to obtain or effect such
registration or qualification, but is not required to obtain or effect such
registration or qualification.
 
9. Notices. Any notices provided for in this Option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Corporation to you, five days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Secretary of the Corporation.
 
10. Supremacy of the Plan. This Option is subject to all the provisions of the
Plan, a copy of which is attached, and its provisions are hereby made a part of
this Option, including without limitation, the provisions of paragraph 6 of the
Plan relating to option provisions.  This Option is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.  In the event of any conflict
between the provisions of this Option and those of the Plan, the provisions of
the Plan shall control.
 
11. Optionee Acknowledgments. By executing this Option, you acknowledge and
agree as follows:
 
11.1. [if applicable - Although the Corporation has made a good faith attempt to
qualify this Option as an “Incentive Stock Option” within the meaning of Code §
422, the Corporation does not warrant that this Option granted herein
constitutes an “Incentive Stock Option” within the meaning of that section, or
that the transfer of stock acquired pursuant to this Option will be treated for
Federal Income Tax purposes as specified in Code § 421.]
 
11.2. You shall, from time to time, notify the Secretary of the Corporation in
writing of each disposition (including a sale, exchange, gift, or a transfer of
legal title) of shares of Common Stock acquired pursuant to the exercise of this
Option, within three years after acquiring those shares. Such notification shall
be in writing and shall be made within 15 days after each such disposition is
made.
 

 
3

--------------------------------------------------------------------------------

 

11.3. You understand that if, among other things, you dispose of shares of
Common Stock granted to you pursuant to this Option within two years of the
granting of this Option to you or within one year of the transfer of such shares
to you, or you exercise this Option more than three months after termination of
employment, then such shares will not qualify for the beneficial treatment which
you might otherwise receive under Code §§ 421 and 422.
 
11.4. You further understand that upon exercise of this Option you may be
subject to alternative minimum tax as a result of such exercise.
 
11.5. You and your transferees have no rights as a shareholder with respect to
any shares of Common Stock covered by this Option until the date of the issuance
of a stock certificate for such shares.
 
11.6. The Corporation is not providing you with advice, warranties or
representations regarding any of the legal or tax effects to you with respect to
this grant.
 
11.7. You acknowledge that you are familiar with the terms of the grant made to
you under this Option and the Plan, that you have been encouraged by the
Corporation to discuss the grant and the Plan with your own legal and tax
advisers, and that you agree to be bound by the terms of the grant and the Plan.
 
12. Withholding. You acknowledge that federal and state income and payroll tax
may apply upon exercise of this Option.  If the Corporation determines, in its
sole discretion, that withholding is required, you agree that such withholding
may be accomplished with respect to the cash compensation (if any) due to you
from the Corporation.  If withholding pursuant to the foregoing sentence is
insufficient (in the sole judgment of the Corporation) to satisfy the full
withholding obligation, you agree that you will pay over to the Corporation the
amount of cash or, if acceptable to the Corporation in its sole discretion,
property with a value necessary to satisfy such remaining withholding obligation
on the date this Option is exercised or at a time thereafter specified in
writing by the Corporation.
 
13. Entire Agreement.  This Option and the Plan constitute the entire agreement
between the parties pertaining to the subject matter contained herein and they
supersede all prior and contemporaneous agreements, representations, and
understandings of the parties.  No supplement, modification, or amendment of
this Option shall be binding unless executed in writing by all of the
parties.  No waiver of any of the provisions of this Option shall be deemed or
shall constitute a waiver of any other provisions, whether or not similar, nor
shall any waiver constitute a continuing waiver.  No waiver shall be binding
unless executed in writing by the party making the waiver.
 
14. Governing Law.  This Option shall be construed according to the laws of the
State of Nevada and federal law, as applicable.
 

 
4

--------------------------------------------------------------------------------

 

Dated as of the date first written above.



 
GRIZZLY GOLD CORP.
         
By:
     
Its:
     
Date:





The undersigned:


(a)           Acknowledges receipt of the foregoing Option, agrees to its terms
and understands that all rights and liabilities with respect to this Option are
set forth in this Option and the Plan; and
 
(b)           Acknowledges that as of the date of grant of this Option, it sets
forth the entire understanding between the undersigned and the Corporation and
its affiliates regarding the acquisition of the Common Stock of the Corporation
covered by this Option and supersedes all prior oral and written agreements on
that subject.




OPTIONEE:


Name:
 
Address:
 
Soc. Sec. #:
 
Date:

 
 

 
5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------